By the Court.
The information charges no offense known to the law. It neither alleges a sale of the liquor, which is necessary, in order to make it a good information under the act of 1854 (S. & O. 1431, secs. 2, 9), nor does it allege that the liquor so furnished was “ to be drank ” by the minor, which is equally necessary, in order to make it good under the act of 1866 (S. & S. 748, sec. 1). These averments are essential, and can not be supplied by any intendment or supposed rules of practice in the Police Court.

Judgment reversed.